Detailed Action
This action is in response to amendments filed on 12/13/2021. 
This action is in response to application filed on 08/07/2020 which is a continuation of application no. 15/818677 (now patent #10740550) filed on 11/20/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claims 21-40 are rejected.
Claims 1-20 are canceled. 

Applicant’s Response
In Applicant’s Response dated 12/13/2021, Applicant amended claims 28, 30-31, and 33.  Applicant argued against all rejections previously set forth in the Office Action mailed 09/13/2021. 
In light of Applicant’s amendments and remarks, all rejections under 35 U.S.C. set forth previously are withdrawn.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-27, 28-29, 32-34, 35-36, and 39 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Dickerman et al. (US 2021/0019472 A1, referred herein after as D1). 

As per claim 21, D1 discloses, 
A computer-implemented method, comprising, (D1, title, abstract).  
causing a visual signal to be presented within at least a portion of a first cell of a first data sheet, (D1, fig 3 shows/discloses a table having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”). 
wherein the first data sheet comprises a two-dimensional grid of cells, (D1, fig 3 shows/discloses a table (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”).  
and wherein the visual signal indicates a relationship between the first cell and one or more other cells of one or more data sheets, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship between the tables/sheets and/or cells.  In particular, one of ordinary skill in the art would clearly recognize that ProdID “123Blue” as shown in figure 3 is the same or related to ProdID “123Blue” as shown in figure 5, where the symbols “123Blue” are visual indicators that are exactly the same characters in both tables and as such indicate that they are related)
determining that a formula of a second cell references the first cell; and causing a result of the formula to be presented within at least a portion of the second cell in response to said determining, wherein the result is based at least in part on contents of the one or more other cells, (D1, fig 3 and fig 5, 0043 shows/discloses a tables (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship between the tables and cells.  D1 0038-0044 further discloses calculating a DAX (formula) of a second cell references the first cell 

As per claim 23, the rejection of claim 21 further incorporated, D1 discloses,
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, the computer-implemented method further comprising, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
storing an update propagation rule associated with at least the second data sheet; and in response to a programmatic request to update a cell of the second data sheet, automatically updating a portion of the first data sheet in accordance with the update propagation rule, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between storing an update propagation rule associated with at least the second data sheet (e.g. logic 206); and in response to a programmatic request to update a cell of the second data sheet, automatically updating a portion of the first data sheet in accordance with the update propagation rule (e.g. DAX are recalculated based on changed cells or tables in any one of the sheets))

As per claim 24, the rejection of claim 21 further incorporated, D1 discloses,
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, the computer-implemented method further comprising, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
storing an update propagation rule associated with at least the second data sheet; and in response to a programmatic request to update a cell of the first data sheet, automatically updating a portion of the second data sheet in accordance with the update propagation rule, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having storing an update propagation rule associated with at least the second data sheet (e.g. logic 206); and in response to a programmatic request to update a cell of the first data sheet, automatically updating a portion of the second data sheet in accordance with the update propagation rule (e.g. DAX are recalculated based on changed cells or tables in any one of the sheets)).

As per claim 25, the rejection of claim 21 further incorporated, D1 discloses,
wherein the one or more other cells comprise one or more rows of cells, and wherein the visual signal indicates that the first cell is associated with a particular row of the one or more rows, (D1, fig 3 and fig 5, 0043 shows/discloses a tables (i.e. two-dimensional grid of cells) having plurality of cells/rows, where one or more of the cells includes text/data/signal (e.g. column “ProdID”, rows having product ids), where “ProID” indicates a relationship between the tables and cells/rows.  D1 0038-0044 further discloses calculating a DAX (formula) of a second cell that references the first cell (e.g. context:, Product[ProdID]=”456Red”); and causing a result of the formula to be presented within at least a portion of the second cell in response to said determining (e.g. element 412 as shown in figure 4), wherein the result is based at least in part on contents of the one or more other cells (e.g. tables from figure 3 and 5)).  

As per claim 26, the rejection of claim 21 further incorporated, D1 discloses,
further comprising: in response to a programmatic interaction directed to the first cell, causing a representation of at least some cells of the one or more other cells to be displayed, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, where D1 further discloses in response to a programmatic interaction directed to the first cell, causing a representation of at least some cells of the one or more other cells to be displayed (e.g. based on logic 206 , DAX are recalculated and the updated data is displayed via pivot table or spreadsheet tables based on changed cells including a the first cell or tables in any one of the sheets)).

As per claim 27, the rejection of claim 21 further incorporated, D1 discloses,
obtaining, via a programmatic interface, an indication of at least a particular cell of the one or more other cells whose content is to be used to determine a value displayed within the first cell; and causing a value based at least in part on the content of the particular cell to be displayed within the first cell, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes obtaining, via a programmatic interface, an indication of at least a particular cell of the one or more other cells whose content is to be used to determine a value displayed within the first cell; and causing a value based at least in part on the content of the particular cell to be displayed within the first cell (e.g. based on logic 206 , DAX formula referencing any number of cells are recalculated and the updated data is displayed via pivot table or spreadsheet tables based on changed cells or tables in any one of the sheets)).

As per claims 28-29, and 33-34:
Claims 28-29, and 33-34 are system claims corresponding to method claims 21, 22, and 26-27 and are of substantially scope. 
Accordingly, claims 28-29, and 33-34 are rejected under the same rational and/or or cited portions of reference D1 as set forth for claims 21, 22, and 26-27. 

As per claim 32, the rejection of claim 28 further incorporated, D1 discloses,
wherein the one or more other cells comprise one or more rows of cells, and wherein the visual signal indicates that the first cell is a proxy for at least a particular row of the one or more rows, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), 

As per claims 35-36, 
Claims 35-36 are medium claims corresponding to method claims 21, and 22, and are of substantially scope. 
Accordingly, claims 35-36 are rejected under the same rational and/or cited portions of reference D1 as set forth for claims 21, and 22. 

As per claim 39, the rejection of claim 35 further incorporated, D1 discloses,
storing further program instructions that when executed on or across one or more processors: identify the one or more cells to which the first cell is related based at least in part on a result of a search operation, (D1, fig 3 and fig 5, 0031-0032, 0043-0045 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, and based on the relationship, other cells are searched/identified and/or filtered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 22, 30-31, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerman et al.  (US 2021/0019472 A1, referred hereinafter as D1), and further in view of Khan et al. (US 6157934, referred hereinafter as D2).
	
As per claim 22, the rejection of claim 21 further incorporated, D1 discloses,
wherein the visual signal comprises a symbol indicating that the first cell is a parent cell of a second data sheet comprising the one or more other cells, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells).
D1 fails to expressly disclose - wherein at least a portion of the second data sheet is initialized in accordance with a child template associated with the first cell.
D2 (figure 1 accompanying text, col. 2-3) show/discloses generating, storing main server (2D) spreadsheet (e.g. second sheet), client local spreadsheets (child template) that are associated with or linked to the main/parent spreadsheet, and furthermore client local spreadsheet associated with linked in with data entry form (e.g. firs cell), where data flows to/from main spreadsheet to/from local spreadsheet and wherein at least a portion of the second data sheet is initialized in accordance with a child template associated with the first cell.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include wherein at least a portion of the second data sheet is initialized in accordance with a child template associated with the first cell.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users as disclosed by D2 (abstract). 

As per claim 30, the rejection of claim 28 further incorporated, D1 discloses  
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
D1 fails to expressly disclose - in accordance with a security setting associated with the relationship, cause access to at least a portion of the first data sheet by a viewer or editor of the second data sheet to be prohibited.
D2 (figure 1 accompanying text, col. 2-3, col. 4) show/discloses not all portions of spreadsheet is available to the viewer/editor for viewing or editing.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include in accordance with a security setting associated with the relationship, cause access to at least a portion of the first data sheet by a viewer or editor of the second data sheet to be prohibited.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users while hiding certain data in order to prevent to errors as disclosed by D2 (col. 4). 

As per claim 31, the rejection of claim 28 further incorporated, D1 discloses,
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely 
D1 fails to expressly disclose - in accordance with a security setting associated with the relationship, cause a modification of at least some cells of the second data sheet to be prohibited.
D2 (figure 1 accompanying text, col. 2-3, col. 4) show/discloses not all portions of spreadsheet is available to the viewer/editor for viewing or editing.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include in accordance with a security setting associated with the relationship, cause a modification of at least some cells of the second data sheet to be prohibited.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users while hiding certain data in order to prevent to errors as disclosed by D2 (col. 4). 


As per claims 37-38, 
Claims 37-38 are medium claims corresponding to method claims 30-31, and are of substantially scope. 
Accordingly, claims 37-38 are rejected under the same rational as set forth for claims 30-31. 



As per claim 40, the rejection of claim 35 further incorporated, D1 discloses,
wherein the one or more other cells comprise one or more rows of cells, and wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across one or more processors, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
D1 fails to expressly disclose - generate and store an immutable object representing an association between the first cell and at least one row of the one or more rows.
D1 (figure 1 accompanying text, col. 2-3, 5, 7-8) shows/discloses generating, storing main server (2D) spreadsheet (e.g. parent), client local spreadsheets (child template) that are associated with or linked to the main/parent spreadsheet, and furthermore client local spreadsheet associated with linked in with data entry form (e.g. child data sheet), where data flows to/from main spreadsheet to/from local spreadsheet and to/from data entry form based edits to the cells data entry form and/or main spreadsheet. D1 further discloses providing user interface to graphically link cells (“immutable object”) from the main spreadsheet to local spreadsheets/data entry forms, where the link allows and/or indicates bidirectional data flow.
generate and store an immutable object representing an association between the first cell and at least one row of the one or more rows.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users as disclosed by D2 (abstract). 
 

Response to Arguments
	Applicant’s arguments filed on 12/31/2021 have been fully considered but they are not persuasive.
	
	Per independent claims 21, 28, and 35:
	Applicant argues that D1 does not disclose “causing a visual signal to be presented within at least a portion of a first cell of a first data sheet… wherein the visual signal indicates a relationship between the first cell and one or more other cells of the one or more data sheets” and further argues that “In the cited portions of D1 (Figs. 3 and 5 and [0043]), D1 describes a “sales” table (Figure 3) and an “inventory” table (Figure 5) that have a “user-defined relationship.” Id. at [0043]. In particular, the “ProdID” column of the sales table refers to the “ProdID” column in the inventory table. Id. However, although this relationship exists across the two tables, D1 does not describe presenting a “visual signal” within a particular cell to indicate that that cell has a relationship with one or more other cells. For example, the visual appearance of a ProdID cell in Figure 3 is no different than the visual appearance of other cells in the sales table that have no relationships with the table in Figure 5. The ProdID cells in the sales table does not present a “visual signal” of the relationship, in the manner recited” (response page 9-13). 
	The examiner disagrees. 
	Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01).
Here, the limitation in question, “causing a visual signal to be presented within at least a portion of a first cell of a first data sheet… wherein the visual signal indicates a relationship between the first cell and one or more other cells of the one or more data sheets” does not appear to include terms that are explicitly defined in the specification.  However, the specification does provide the following example: “In at least some embodiments, a symbol 610 or some other visual signal (e.g., a background color, a border style, etc.) may be used to indicate that a cell such as cell 605 is logically linked to some other group of cells”.  Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely, 1) causing a visual signal (e.g. symbol, color, style etc.) to be presented within at least a portion of a first cell of a first data sheet… 2) wherein the visual signal indicates a relationship between the first cell and one or more other cells of the one or more data sheets. 

Secondly, the examiner notes the claim language merely requires the visual symbol “indicate[s] a relationship between the first cell and one or more other cells of the one or more data sheets”, where the indication of the relationship is merely non-functional descriptive material which is generally given little to no patentable weight and is can fairly be construed mere display of data.  As noted above, D1 clearly shows/display of data in the cells of tables as shown in figure 3 and 5.   
Accordingly, applicant’s argument is not persuasive.   


Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144